Citation Nr: 0523189	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation benefits due to 
the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran is unable to protect himself from the hazards and 
dangers incident to the daily environment, without the 
regular assistance of another person, due to his service-
connected vascular dementia.


CONCLUSION OF LAW

The criteria for a grant of special monthly compensation, 
based on the need for the regular aid and attendance of 
another person, have been met.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated December 2002, the veteran was 
granted a total rating due to unemployability caused by 
service-connected disabilities effective August 29, 2002.

A May 1994 medical record from University MEDNET indicated a 
49-year-old man with brain stem ischemia, coronary artery 
disease, and hypertension.  It was noted that the veteran 
went home and continued not to smoke and then got so tense he 
went back to smoking again.  The veteran's blood pressure was 
150/100.  The veteran reported that he was thinking of 
applying for total disability because there was so much 
tension working as a financial representative.  The veteran 
was told to stop smoking if he could.  A January 1995 note 
indicated the veteran as a 49-year-old man with hypertension 
and brain stem ischemia.  It was noted that he was presently 
taking Coumadin.

A VA CT scan of the head in May 2003 was normal.

In a statement by the veteran's wife dated in August 2003, 
she indicated that the veteran became stressed and this led 
to his stroke, which cost him his job due to issues with 
short-term memory, followed a year and a half later by a 
heart attack.  She indicated that the veteran had been in and 
out of depression and his health rapidly declined.  

At his October 2003 VA examination it was noted that with 
respect to needing an attendant, the veteran's wife reported 
that he was increasingly forgetful.  She indicated that he 
would turn on the sink and then go sit down, let the water 
run over on to the floor.  He had put pots on the stove and 
left them so that they burnt.  She indicated that he set a 
kettle on fire and was no longer able to drive.  It was noted 
that the veteran's wife drove to the examination.  He had not 
been hospitalized recently and was not a hospice patient at 
the present time.  He was not bedridden.  His last eye check 
showed that he had 20/200 vision in his right eye for both 
distance and near vision, and he had this for a long time.  
In his left eye, he had 20/25 for distance vision and 20/30 
for near vision, and was given new glasses.  

The veteran's wife reported that she occasionally laid out 
his medicines for him and asked him to identify them.  She 
stated he routinely recognized his glyburide and his 
multivitamin and he knew why he took those, but the others, 
he would not consistently recognize or knew why he took them.  
It was noted that the veteran could dress himself but his 
wife had to lie out his clothes.  He could bathe himself and 
could toilet himself, although she stated sometimes he would 
have an accident in which he would mess his pants, in which 
case he would throw his clothes into the trash and took a 
shower.  The veteran could feed himself, but could not cook 
reliably, he would burn things and if he tried to do that.

The examination showed that the veteran got up in response to 
his name being called and walked independently into the room 
and sat down.  He did not use an assistive device.  He had a 
wide-based gait and he was slightly antalgic leaning more to 
his left than the right.  

The diagnosis indicated organic brain syndrome, which 
appeared to have started as a result of a stroke and appeared 
to have been stable for some time, but in the past year or 
two had progressed.  It was noted that there was controversy 
at the present time over the cause of the progression.  He 
had relatively benign Doppler studies of his carotids and a 
normal CT scan.  He has had neuropsychiatric testing in the 
spring of 2002, and it had recently been repeated to see if 
there had been progression of the dementia and also his wife 
was obtaining evidence of the stroke from the hospital, where 
he was cared for in the Cleveland area and to document that, 
as the neurologist was skeptical, that it had ever happened.  
The examiner noted that the veteran was able to attend to 
most of his activities of daily living but was marginal in 
terms of being safe when left alone because of his organic 
brain syndrome.

A radiology report dated November 1994 was submitted in 
October 2003 from University Radiologists of Cleveland, Inc.  
The impression indicated findings thought to be consistent 
with deep white matter ischemic changes yet; demyelinating 
process could not be completely excluded.  Question of 
minimal narrowing of the proximal internal carotid artery on 
the left.  Question of small stroke in the right cerebellar 
hemisphere.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated January 2003 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The January 2003 letter indicated that the RO had 
received the veteran's claim for special monthly 
compensation.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The January 2003 letter informed the appellant that he had 30 
days from the date of the letter to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the January 2003 letter was sent, the veteran was 
afforded a VA examinations in May 2002 and VA treatment 
records were added to the file.  A rating decision was issued 
in May 2003.  Private treatment notes from University MEDNET 
dated in December 1994 and January 1995 were added to the 
file in August 2003 as well as a lay statement from the 
veteran's wife.  In October 2003 a radiology report from 
University Radiologists of Cleveland, Inc. was added to the 
file.  The veteran underwent a VA examination in October 2003 
and a statement of the case was issued in December 2003.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

A person shall be considered to be in need of a regular aid 
and attendance if such person is so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular aid and attendance of 
another person, the following circumstances will be 
considered: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

A finding that the veteran is bedridden will be a proper 
basis for the determination that he is in need of the regular 
aid and attendance of another person.  Bedridden means that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c)

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the disability 
or disabilities and resulting confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.350(i).

The record does not indicate that the veteran is blind or 
confined to a nursing home or bedridden.  Thus, to prevail, 
the evidence must show that he is so helpless or nearly so 
helpless that he meets the other criteria set forth in 38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see VAOPGCPREC 21-94.

Analysis

The October 2003 VA examiner indicated that the veteran's 
capacity to protect himself from the hazards and dangers of 
the daily environment was marginal because of his vascular 
dementia noted as organic brain syndrome.

This evidence supports the claim that the veteran requires 
the assistance of another person to perform the activities of 
daily living, within the meaning of the cited legal 
authority.  Accordingly, special monthly compensation based 
on the need for regular aid and attendance is warranted.


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


